Case 6:19-cv-01528-RBD-GJK Document 33 Filed 03/09/20 Page 1 of 1 PageID 126



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   ANDREA THOMAS,

         Plaintiff,

   v.                                                   Case No: 6:19-cv-1528-Orl-37GJK

   JSTC, LLC,

         Defendant.


                                            ORDER

         The parties’ Joint Motion to Conduct Case Management Conference by Telephone

   and Electronically (Doc. 32), is GRANTED. The parties may confer telephonically and

   electronically to prepare their case management report. If the parties are unable to agree

   on all matters to be included in the report, then the Court may require an in-person

   meeting of counsel to attempt, in good faith, to resolve all disagreements.

         DONE and ORDERED in Orlando, Florida on March 9, 2020.




   Copies furnished to:

         Counsel of Record
         Unrepresented Parties
